Order entered August 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01421-CR

                             STACY STINE CARY, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81637-2011

                                        ORDER
       The Court DENIES as moot appellant’s August 12, 2013 motion to extend time to file a

reply brief. Appellant’s reply brief was filed within the seven-day period provided by this

Court’s order of August 8, 2013.


                                                   /s/   LANA MYERS
                                                         JUSTICE